 GREENSBORO NEWS CO.Greensboro News Company and Greensboro Printingand Graphic Communications Union, Local 319.Case 11-CA-1032331 July 1984DECISION AND ORDERBY MEMBERS ZIMMMERMAN, HUNTER, ANDDENNISOn 17 November 1982 Administrative LawJudge Benjamin Schlesinger issued the attached de-cision. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order, and to adopt his recommend-ed Order as modified.The judge concluded that the Respondent's vicepresident, Hendricks, violated Section 8(a)(1) of theAct by threatening employee Shatto to discourageher from engaging in protected activities. Thejudge also concluded that the Respondent violatedSection 8(a)(3) and (1) by transferring Shatto fromthe copy desk to a dispatcher position to preventher from organizing the Respondent's employees.We agree that Hendricks' threat violated Section8(a)(1), but conclude that the Respondent's transferof Shatto was not a violation of the Act.The Respondent is engaged in the publication,circulation, and distribution of a daily newspaper.Within its advertising department, the Respondentretains entry-level employees at its copy desk andas dispatchers. The copy desk employees are officepersonnel; the dispatchers travel to and from theRespondent's advertisers for delivery and receipt ofadvertising proofs. A dispatch and copy desk coor-dinator supervises the work of both groups of em-ployees.Shirley Shatto worked at the copy desk for 7years prior to the events at issue in this case. An-other employee, Christie Hollis, was unsuccessfulas a dispatcher, but transferred in December 1981to the Respondent's copy desk and performed theresuccessfully for 4 to 5 weeks until being terminatedin late January 1982 for lack of work.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.271 NLRB No. 98In late January or February 1982,2 the Respond-ent learned that dispatcher Janness would soon losehis driver's license. Since a driver's license was aprerequisite for dispatchers, the Respondent con-fronted the need to fill a dispatcher position.On 8 February Shatto approached the Respond-ent's assistant advertising director, Moore, on an-other topic. The Respondent's dispatch and copydesk coordinator, Nelson, was then in the processof applying for another position. Shatto suggestedthat she be considered as Nelson's replacement.Moore indicated that Shatto was unqualified be-cause she had no experience as a dispatcher, one ofthe employee functions she would have to super-vise. Shatto expressed her willingness to learnabout the dispatcher's job, but not to go out on adispatcher's route, as Nelson did when a dispatcherfailed to report to work.Long before this conversation, the Respondenthad proposed paths for Shatto's advancementwithin the advertising department. In 1981 the Re-spondent's manager, Williams, urged her to enrollin typing school. Shatto attended for 2 months andthen left the course for personal reasons. The sameyear Williams asked her if she wished to become adispatcher. Moore and Nelson had each worked asdispatchers prior to their promotion to manage-ment. Shatto tried out this job and reported to Wil-liams that she did not want to take it.Shatto was also actively engaged in union orga-nization. She had previously participated in unsuc-cessful efforts to organize the advertising depart-ment in 1980 and 1981. In 1982 she signed a letterfrom the Union which notified the Respondent thatfour employees, herself included, had formed an in-plant organizing committee. On 10 February vicepresident Hendricks approached Shatto and said,"[I]t looks like we'll be battling again.... I gotthe union letter this morning."3On 17 or 18 February Moore announced toShatto that she was being transferred to dispatchereffective 22 February. No one was forcing him totake this step, Moore assured her; rather, he ex-plained, "This is just one way for you to learn."Hollis was recalled to perform Shatto's copy deskduties. Shatto expressed to Moore her unhappinesswith the transfer and telephoned Hendricks at hishome on the evening of 17 or 18 February to over-turn it. Hendricks advised that she should not havesigned the union letter, but should merely have2 All subsequent dates refer to 1982 unless otherwise stated.3 We note that the judge incorrectly related the 10 February conversa-tion between Shirley Shatto and Richard Hendricks to a separate state-ment made by Hendricks to Shatto "that evening." It is undisputed thatthe sole evening conversation between these two took place 17 or 18February.623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned a union card and remained neutral. The dis-patch role assigned to Shatto was enlarged as shetook up the position. The Respondent learned inApril that the new route was overly burdensomeand immediately restored the route to its prior size.The time constraints of Shatto's dispatcher dutieshave precluded her from extended on-the-job com-munication with other advertising department em-ployees. Such communication had been the pri-mary means for her earlier organizing activities.The judge concluded that the Respondent'stransfer of Shatto was motivated solely to impedeher union activities. The judge recognized that theRespondent desired Shatto to develop additionalskills, but noted that Shatto remained content atthe copy desk and made known her distaste for thealternatives which the Respondent had presented.The judge found "unconvincing" the Respondent's"sudden" interest in Hollis; considered it improb-able that the Respondent would have transferredShatto to the "menial" dispatcher position withoutsome ulterior motive; and noted that the Respond-ent enlarged Shatto's dispatch route just as shebegan to run it, without any accompanying busi-ness justification.In this case, the General Counsel has shown thatthe Respondent announced its transfer of Shattowithin 8 days of its receipt of the union letterwhich she had signed. Hendricks violated Section8(a)(1) when he communicated to Shatto his dis-pleasure with her active union involvement on thenight that the transfer was announced. The transfersignificantly diminished Shatto's capacity to engagein organizing activity. Based on the foregoing evi-dence, standing alone, we find that the GeneralCounsel has established a prima facie case of em-ployment discrimination. In our view, however, therecord substantiates the Respondent's rebuttal ofthat case.The Respondent had known about Shatto's rolein prior unsuccessful organizing campaigns, but hadnot retaliated against her. It had, however, oftenencouraged Shatto to improve her employment po-sition beyond the entry level. Although she resistedsuch encouragement, her 8 February request for apromotion and the pending dispatcher vacancyprompted the Respondent to take the matter intoits own hands. Although Shatto made clear toMoore on 8 February her distaste for dispatchwork, we make little of the Respondent's disregardfor her preference. The Respondent chose to fill itsvacancy at the dispatcher position in a way thatprovided multiple business benefits. The transfer ofShatto provided her with a route to advancement.The return of Hollis to the copy desk ensured thatShatto's former responsibilities would be performedby an employee who had already proven successfulthere. The Company's willingness to cut back Shat-to's dispatch route to its previous scope when thedifficulty of the original assignment was brought toits attention further reinforces the Respondent's le-gitimate motivation for the transfer.Our adoption of the judge's conclusion regardingHendricks' 8(a)(1) threat does not invalidate ouranalysis of the transfer. Under other circumstances,Hendricks' utterance might color our interpretationof the Respondent's motivation for its action. Inthis case, however, it is clear that the cause for thetransfer-Janness' departure and Shatto's request-occurred entirely independent of any actions, andthus any motives, attributable to the Company.Accordingly, we find that the Respondent dem-onstrated that it would have transferred ShirleyShatto to the dispatcher position even in the ab-sence of her union activities. We therefore con-clude that the Respondent's transfer of Shatto didnot violate Section 8(a)(3) and (1) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Greensboro News Company, Greens-boro, North Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order as modified.1. Delete paragraphs l(b) and 2(a) and reletterthe subsequent paragraphs.2. Substitute the attached notice for that of theadministrative law judge.MEMBER ZIMMERMAN, dissenting in part.For the reasons set forth in the judge's decision,I would find that the Respondent violated Section8(a)(3) and (1) by transferring employee Shatto inorder to prevent her from discussing the Union'sorganizational campaign with her fellow employ-ees.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten our employees with un-specified reprisals to discourage them from engag-ing in union and protected concerted activities.624 GREENSBORO NEWS CO.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.GREENSBORO NEWS COMPANYDECISIONFINDINGS OF FACT AND CONCLUSIONS OF LAWBENJAMIN SCHLESINGER, Administrative Law Judge.This proceeding was heard before me on September 15,1982, in Greensboro, North Carolina, and involves Re-spondent's alleged threat to employee Shirley Shattowith unspecified reprisals and its transfer of her from herjob at the copy desk to the job of dispatcher, both alleg-edly because of her union activities and in violation ofSection 8(a)(1) and (3) of the National Labor RelationsAct, 29 U.S.C., § 151 et seq.1Respondent GreensboroNews Company denied that it violated the Act in anymanner.Respondent admits, and I find, that it is a North Caro-lina corporation with a facility located in Greensboro,North Carolina, where it is engaged in the publication,circulation, and distribution of a daily morning and after-noon newspaper in the Greensboro, North Carolina area.Respondent subscribes to the Associated Press, an inter-state news service, publishes nationally syndicated fea-tures, and advertises nationally sold products. During the12 months preceding the issuance of the complaint, arepresentative period, Respondent had a total volume ofbusiness in excess of $200,000 and purchased and re-ceived materials directly from suppliers located outsidethe State of North Carolina valued in excess of S10,000. Iconclude that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act and that the Union, as Respondent admits, is alabor organization within the meaning of Section 2(5) ofthe Act.Shatto had been employed by Respondent for approxi-mately 8 years, 7 as a copy desk clerk in its advertisingdepartment. In late 1980 and early 1981 she engaged inunion organization by soliciting employees to sign au-thorization cards for the Newspaper Guild, she encour-aged employees to support that organization, and shewas a member of the in-plant organizing committee; butthe Guild's campaign failed. In 1982, a new organizingeffort was commenced in support of the Union, andShatto once again was fully involved. On February 9,1982,2 the Union sent a letter to Respondent notifying itthat four employees, including Shatto, were members ofthe Union's volunteer in-plant organizing committee.3On February 17, Gary Moore, Respondent's assistantadvertising director, informed Shatto that, effective Feb-ruary 22, she would be a dispatcher, which is essentiallyI The charge was filed by Greensboro Printing and Graphic Commu-nications Union, Local 319 (Union), on March 4. 1982, and a complaintissued on April 8, 1982.2 All dates hereinafter refer to the year 1982, unless otherwise stated.3 A similar letter was sent during the 1981 organizing campaign. OnlyShatto's name was on both letters.a messenger's job and required her to deliver proofs ofadvertisements and "tear sheets" to customers and pickup copies of proofs to return them to Respondent. TheGeneral Counsel claims that that position effectively re-moved Shatto from the environs of the office and ham-pered, if not shattered, her ability to discuss with otheremployees the benefits of union representation. I agree.As a copy desk clerk, Shatto had morning, lunch, andafternoon breaks when she could schedule appointmentsand meet with other employees. As a dispatcher, she wasout of the office most of the day; and, when she was inthe office, she was kept so busy that she did not havetime to meet with other employees. That condition wasespecially true from February 22 to mid-April, duringwhich Respondent added part of another route to theone driven by Shatto's predecessor and caused Shatto towork 44-46 hours each week, to work through her lunchperiod, and to be unable to schedule appointments withother employees, as she did prior to February 22.That much is clear; but whether Respondent was moti-vated to change Shatto's job assignment by her union ac-tivities or whether Respondent was motivated by busi-ness considerations was hotly contested. Because the wit-nesses were far apart in their perception and narration ofwhat led up to Shatto's transfer, it is necessary to resolveissues of credibility which often results in findings of factwhich are determinative of the issue of motivation. Twoparticular episodes merit attention. Respondent receivedthe Union's February 9 letter on February 10. Shatto tes-tified that about noon on that day Richard Hendricks,Respondent's vice president of operations, came to herdesk and stated, "it looks like we'll be battling again.... I got the union letter this morning." Hendrickscould not remember the date of this conversation but re-called that Shatto said to him, "Looks like we're goingto be battling again," to which he replied, "Well, wewere friends last time. We ought to be friends again thistime." What may otherwise be thought of as a relativelyinnocuous conversation becomes important because Hen-dricks was accused of making a statement to Shatto thatevening which would supply a key to Respondent's mo-tivation in making her transfer. Shatto recalled the earli-er conversation far more precisely than Hendricks; and Ifind it most improbable that Shatto would have intro-duced the fact that the union organizing effort was ongo-ing. Instead, it is much more probable, and I find, thatHendricks raised the union campaign only after receivingthe Union's letter, which, Shatto testified, he admittedreceiving that morning.Another factual dispute concerns Moore's designationof Shatto as the one to be transferred from copy deskclerk to dispatcher. Moore testified that when he an-nounced the change to Shatto, she seemed "partly satis-fied" with Moore's explanation and left the appointmentsmiling. However, the same day, she attempted to solicitthe aid of Hendricks to stop the transfer, quite inconsist-ent with her alleged smiling reaction to Moore earlierthat day and consistent with her testimony, contradictedby Moore, that she made known to him that she did notwant to transfer to the job of dispatcher. I find that Shat-to's narration was more credible and probable than the625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of both Moore and Hendricks, credit her gen-erally,4and find the following additional facts:Early in February Shatto learned that Donna Nelson,the coordinator of the dispatch and copy desk area, wasgoing to apply for a different position. On February 8Shatto asked Moore whether she could be considered toreplace Nelson, at least to the extent of coordinatingfrom the office the work of the copy desk clerks and dis-patchers. Moore replied that Shatto had no dispatchingexperience; and, although Shatto expressed her willing-ness to "ride out with the dispatcher to learn ...whatthey had to do in order to bring back" proofs of adver-tisements, she made clear that she did not want to go outon a dispatcher's route, as Nelson did when dispatchersdid not appear for work.5On February 17 or 18, a week after Respondent's re-ceipt of the Union's letter, Moore told Shatto that he hadhired someone to replace her at the copy desk and thathe was going to assign her as a dispatcher the followingMonday, February 22. Shatto asked him who told him todo this to her and he replied, "Nobody. This is just oneway for you to learn." Shatto protested that she did notwant to do dispatching and this was not what she hadtalked with him about earlier. Moore said that she hadno other choice and that her pay would be the same. AsShatto was leaving Moore's office, she met Hendricksand explained to him what Moore had just said to her.Hendricks replied that he was not aware of it but hewould meet with Moore, find out what was going on,and let her know. Hendricks did not return to Shattothat day, so she called him twice at home that evening.He was not in but later returned her call to informShatto that he had not had time during the day to talkwith Moore, but promised to do so the following morn-ing. He added that Shatto should not have put her nameon the union letter but should have signed a Union cardand stayed neutral. Shatto stated that he knew how shefelt about the people she worked with and that they didnot make enough money."The next morning Shatto asked Moore whether shewould be fired if she refused to take the dispatcher's job.Moore said he would have no alternative because at thattime he had no other openings. Shatto stated, "Gary, Ididn't ask for this job." Later, Hendricks came to herdesk and told her that she did not want to stay in thatoffice and "sling" papers for the rest of her life and thatshe should take the dispatcher's job and bring back somenew ideas. He also advised her to return to school and' Shatto appeared to be a somewhat nervous and highly intensewoman, often answering questions not actually posed. It may be that shelistened more closely to what she said than what was being said to her.For that reason, I do not credit her fully but have based my factual find-ings on an amalgam of the testimony. See generally NLRB v. UniversalCamera Corp., 179 F.2d 749, 754 (2d Cir. 1950).s In 1981, another manager, Bob Williams, had asked Shatto if shewould like to be a dispatcher, and Shatto expressed her willingness toride with a dispatcher to see what it was like but wanted to ensure fromWilliams that he was not ordering her to take the job. Williams agreedthat she could try out the job to see whether she liked it. She did, foundthat she did not like it, and reported to Williams that she did not wantthe job. She was not reassigned.e Hendricks did not deny that Shatto made this statement. I find it alogical and probable continuation of the conversation which was preced-ed by Hendricks' comment about Shatto's union activities,take typing and shorthand and said, "You are just goingto go out and get all frustrated and upset and the firstthing you know, you're going to quit." Shatto replied,"No. You may have to fire me, but I will not quit."In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (Ist Cir. 1981), cert. denied 455 U.S. 989 (1982), theGeneral Counsel is required to show that the union orconcerted and protected activity was a motivating factorin the discharge. This the General Counsel has clearlyshown. First, Hendricks made known his displeasure atShatto's having involved herself directly in the employ-ees' organizing efforts. His words directed her not totake an open stance in her support of the Union. Withina matter of days of Respondent's receipt of knowledgethat Shatto was once again involved in union organizingefforts, she was transferred from a position that she es-sentially held for almost 8 years to a position which shehad been offered a year before and refused. Further, Iinfer from Hendricks' remarks that he anticipated thatthe pressures of the dispatching job would cause Shattoto quit, a result desired by Respondent. Hendricks simplydid not understand Shatto's resolve. I find that underWright Line the General Counsel has established a primafacie case of a violation of Section 8(a)(3) of the Act.At such point, under Wright Line, the burden shifts toRespondent to persuade that the same action would havetaken place even in the absence of Shatto's union activi-ties. In this regard, Respondent's argument is as follows:Janness, one of Respondent's dispatchers, was in lateFebruary or early March going to lose his driver's li-cense for traffic violations and, since a dispatcher neededa driver's license, Janness would have to be dischargedand his job would have to be filled. Respondent had pre-viously employed another dispatcher, Christy Hollis,who had experienced two traffic accidents and who inDecember 1981 was reassigned to the copy desk. Shewas terminated at the end of January 1982 even thoughshe had allegedly been a good employee. After Moore'sinterview with Shatto, Moore decided that he could giveShatto experience as a dispatcher and rehire Hollis onthe copy desk. This Moore decided to do after his Feb-ruary 8 conversation with Shatto. He called Hollis onFebruary 11 or February 12, Hollis accepted the job onFebruary 15 and, on February 18, Moore reassignedShatto to a dispatcher's position.Although facially plausible, Respondent's position doesnot withstand scrutiny. First, it is clear that Respondentdesired Shatto to develop additional skills that wouldallow her to advance to a higher paying job within itsadvertising department and that it had suggested coursesin typing, general business, introduction to computers,and writing. Shatto commenced a typing course, but dis-continued it due to personal problems. Otherwise, shewas essentially content to remain where she had been for7 years, rejecting Williams' offer of a dispatcher's job in1981 and making known her distaste for her reassignmentto Moore and Hendricks. I find unconvincing Respond-ent's sudden interest in Shatto's welfare only after the626 GREENSBORO NEWS CO.union campaign became public.7Second, Respondent'ssudden interest in rehiring Hollis is unconvincing. Shehad been employed for less than a year prior to her dis-charge and worked at the copy desk for only 4 or 5weeks. If she were such an admirable employee, arrange-ments could have been made to retain her in some capac-ity rather than fire her. In a sense, Shatto's transfer con-stituted the replacement of her with a short-term em-ployee, for which there is no compelling justification.Third, Moore conceded that the dispatcher's job wasprimarily occupied by recent high school graduates,there was always a large turnover of dispatchers, andthose jobs had many applicants. I find it improbable that,without some ulterior motive, Respondent would havetransferred an employee of 8 years to this menial job thatshe did not want from a job where was, in Spears'words, "probably [Respondent's] most knowledgeable"and where she received merit increases. Fourth, theroute of Shatto's new job had been enlarged just as shebegan to run it. The additional work involved, which en-sured that Shatto would be unable to engage in union ac-tivities during working hours, was not justified by anybusiness considerations.8In sum, I am persuaded that Moore's personnel shufflewas motivated solely to impede Shatto's union activitiesand particularly to keep her away from the employeesshe was trying to organize. I conclude that Respondenthas violated Section 8(a)(3) and (1) of the Act and thatHendricks' statement that Shatto should not have signedthe Union's letter, followed as it was by her transfer,constituted a veiled threat, ultimately enforced, of actionto discourage her from engaging in protected activities. Iconclude that a violation of Section 8(a)(l) has beenproved.The activities of Respondent, occurring in connectionwith its operations described above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. In particular,I Richard Spears, Respondent's advertising director, stated that Shat-to's retention of her job for so many years was "affecting her attitudeabout her working conditions,'" which I infer relates to Shatto's union ac-tivities.I The General Counsel argues that Moore's explanation for his transferof Shatto was omitted from his prehearing investigatory affidavit and thatthis lends support to her argument that Respondent's story was concoct-ed. Although the official transcript is not wholly clear (there being nu-merous errors in it), Moore testified that what was written by the Re-gion's agent were merely his responses to questions that he was asked.He stated that he was not asked about his entire motivation. I credit him.I shall recommend that Shirley Shatto be reinstated toher former position or, if that position no longer exists,to a substantially equivalent position, without prejudiceto her seniority or other rights and privileges previouslyenjoyed by her."On these findings of fact and conclusions of law andthe entire record, I issue the followingl°ORDERThe Respondent, Greensboro News Company, Green-boro, North Carolina, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Threatening its employees with unspecified repris-als to discourage them from engaging in union and pro-tected and concerted activities.(b) Transferring its employees to different positions inorder to discourage or prevent them from engaging inactivities in support of Greensboro Printing and GraphicCommunications Union, Local 319.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir Section 7 rights.2. Take the following affirmative action necessary toeffectuate the purposes of the Act.(a) Offer Shirley Shatto immediate and full reinstate-ment to her former position of a copy desk clerk or, ifsuch position no longer exists, to a substantially equiva-lent position, without prejudice to her seniority or otherrights and privileges previously enjoyed by her.(b) Post at Greensboro, North Carolina, copies of theattached notice marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director forRegion I 11, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.9 Inasmuch as Shatto received the same wages when she was trans-ferred, no backpay order is appropriate herein.'o If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."627